ALD-175-E                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2231
                                       ___________

                         IN RE: GEORGE K. TRAMMELL, III,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                            (Related to Civ. No. 12-cv-0014)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 8, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges

                              (Opinion filed: May 17, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM.

       Petitioner George Trammell, proceeding pro se, seeks a writ of mandamus.

Because Trammell has not demonstrated that he is entitled to such relief, we will deny his

petition.

       Construed liberally, United States v. Miller, 197 F.3d 644, 648 (3d Cir. 1999)

(citing Haines v. Kerner, 404 U.S. 519, 520 (1972)), Trammell’s petition appears to stem

from a decision of the Delaware Court of Chancery to remove him from his position as

the administrator of his late father’s estate. According to Trammell, this decision resulted
in the forced auction of his home. 1 Litigation over that decision and the sale of his home

is ongoing in the state courts. He has twice sought removal to federal court to challenge

the auction, and each time the action has been remanded to the state courts. See

Trammell v. Trammell, No. 12-cv-0014 (D. De. Jan. 23, 2012); Trammell v. Trammell,

No. 11-cv-0793 (D. De. Nov. 28, 2011). Trammell is currently pursuing an appeal to this

Court challenging one of the District Court’s orders remanding the case. 2

       Trammell presently seeks a writ of mandamus preventing proceedings in the state

court relating to the sale of his home, and contends that the state courts lack jurisdiction

over the matter during the pendency of his federal appeal. This is simply not so. See 28

U.S.C. § 1447(c) (after a district court has remanded an action to the state courts, they

“may thereupon proceed with such case”). A petitioner seeking mandamus must

demonstrate, among other things, a clear and indisputable right to issuance of the writ.

Cheney v. U.S. Dist. Court for Dist. of Columbia, 542 U.S. 367, 381 (2004). Trammell

has not, and we will therefore deny his petition.




1
  Trammell has filed numerous federal complaints, most of which are nearly
indecipherable and concern state litigation over his father’s estate. See, e.g., In re
Trammell, 12-1777, 2012 WL 1242331 (3d Cir. Apr. 13, 2012) (denying petition for writ
of mandamus seeking to prevent auction of Trammell’s home); Trammell v. Trammell,
No. 11-3155, 446 F. App'x 530, 531 (3d Cir. 2011); Trammell v. Lillies Love & Care
Daycare Ctr., et al., No. 11–3156, 448 F. App'x 188 (3d Cir. 2011); see also Trammell v.
All Other Collateral Heirs of Estate of Marie Jones Polk, No. 11–3154, 446 F. App'x 437
(3d Cir. 2011) (abstruse complaint asserting claims regarding the estate of Trammell’s
deceased aunt).
2
   The merits of that appeal, C.A. No. 12-2057, are not at issue here.
                                             2